Case: 19-60638     Document: 00515738444         Page: 1     Date Filed: 02/09/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      February 9, 2021
                                  No. 19-60638
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   Yeasin Arafat,

                                                                      Petitioner,

                                       versus

   Robert M. Wilkinson, Acting U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A215 770 660


   Before Barksdale, Southwick, and Oldham, Circuit Judges.
   Per Curiam:*
          Yeasin Arafat, a native and citizen of Bangladesh, petitions for review
   of the Board of Immigrations Appeals’ (BIA) affirmance of the Immigration
   Judge’s (IJ) denial of: his application for asylum; withholding of removal;
   and relief under the Convention Against Torture (CAT). His claims arise


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60638      Document: 00515738444           Page: 2   Date Filed: 02/09/2021




                                     No. 19-60638


   out of his alleged membership and activities in a political party in Bangladesh.
   Arafat asserts the BIA erred in:       affirming the IJ’s adverse credibility
   determination; finding Arafat did not show a well-founded fear of future
   persecution; and finding he did not show it was more likely than not he would
   be tortured if removed to Bangladesh.
          “Because the BIA issued its own opinion and elaborated on its own
   reasoning, this court will confine its review to the BIA opinion and will not
   review the underlying IJ decision.” Ghotra v. Whitaker, 912 F.3d 284, 287
   (5th Cir. 2019) (internal quotation marks and citation omitted). Findings of
   fact, including asylum eligibility, are reviewed for substantial evidence, which
   requires the decision be: based on the evidence presented; and substantially
   reasonable. Sharma v. Holder, 729 F.3d 407, 411 (5th Cir. 2013). The BIA’s
   finding is conclusive under that standard unless the record compels a
   contrary finding. 8 U.S.C. § 1252(b)(4)(B).
          Credibility determinations are factual findings, also reviewed for
   substantial evidence. See Wang v. Holder, 569 F.3d 531, 538–39 (5th Cir.
   2009). We defer to a “credibility determination unless, from the totality of
   the circumstances, it is plain that no reasonable fact-finder could make such
   an adverse credibility ruling”. Singh v. Sessions, 880 F.3d 220, 225 (5th Cir.
   2018) (internal quotation marks and citation omitted). The BIA ruled the
   IJ’s adverse credibility finding was supported by substantial evidence, citing
   Arafat’s obtaining his passport after he was in custody, and inconsistencies
   in medical documents and testimony. See id. (“An IJ may rely on any
   inconsistency . . . in making an adverse credibility determination”). In view
   of those inconsistencies, Arafat has failed to show the evidence was so
   compelling that “no reasonable fact-finder could make such an adverse
   credibility ruling”. Id. We lack jurisdiction to consider Arafat’s unexhausted
   claim he was not required to appear in person to obtain a re-issued passport.
   See Omari v. Holder, 562 F.3d 314, 319 (5th Cir. 2009) (holding failure to raise



                                          2
Case: 19-60638     Document: 00515738444           Page: 3   Date Filed: 02/09/2021




                                    No. 19-60638


   a claim before the BIA constitutes failure to exhaust administrative remedies
   and “jurisdictionally bars” the court from review).
          Even if an adverse credibility determination is made, an applicant may
   be eligible for asylum if he shows he has a well-founded fear of future
   persecution that is objectively reasonable. See Dayo v. Holder, 687 F.3d 653,
   658 (5th Cir. 2012). Arafat has not shown, however, that the evidence
   compels the conclusion that he has a well-founded fear of future persecution
   on account of a protected ground. See Sharma, 729 F.3d at 411. Substantial
   evidence therefore supports the BIA’s affirmance of the denial of asylum
   relief. Because Arafat could not meet his burden to show he was eligible for
   asylum relief, he could not meet the higher burden to show he was eligible for
   withholding of removal. See Dayo, 687 F.3d at 658–59.
          Finally, Arafat has not shown the evidence compels the conclusion he
   was entitled to CAT relief. See Sharma, 729 F.3d at 411. His claim is based
   on the same evidence as his claims for asylum and withholding of removal,
   and he articulates no reason why he is entitled to CAT relief even if those
   claims fail. Accordingly, he has not shown the evidence compels the
   conclusion that “it is more likely than not that he would be tortured” by, or
   with the consent or acquiescence of, public officials. Zhang v. Gonzales, 432
   F.3d 339, 345 (5th Cir. 2005).
          DISMISSED in part and DENIED in part.




                                         3